Citation Nr: 0110112	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  96-50 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for scars due to 
shell fragment wounds of the left thigh, left leg, right 
ankle, and right foot with retained foreign bodies, currently 
evaluated as 10 percent disabling.

2.  Entitlement to separate ratings for scars due to shell 
fragment wounds of the left thigh, left leg, right ankle, and 
right foot with retained foreign bodies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active service from November 1966 to 
May 1969.

The current appeal arose from an April 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.

In October 1997 the Board of Veterans' Appeals (Board) 
remanded to the RO for further development and adjudicative 
actions the issues of entitlement to increased evaluations 
for a shell fragment wound of the left buttock with retained 
foreign bodies, Muscle Group XVII; shell fragment wound of 
the right popliteal area, right calf, Muscle Group XI;  shell 
fragment wound of the right thigh with retained foreign 
bodies, Muscle Group XIII; scars due to shell fragment wounds 
of the left elbow and left thigh, left leg, right ankle, and 
right foot with retained foreign bodies and entitlement to 
separate evaluations for shell fragment wound scars of the 
left elbow, left thigh, left leg, right ankles, and right 
foot with retained foreign bodies.

In July 1999 the RO denied the veteran's claims. 

In January 2000 the Board granted a separate 10 percent 
evaluation for scar due to shell fragment wound of the left 
elbow and upheld the RO's denial of the remaining issues on 
appeal.  The claimant appealed to the United States Court of 
Appeals for Veterans Claims (Court).

While the case was pending at the Court the VA Office of the 
General Counsel and the veteran's representative requested 
that the Court vacate the January 2000 Board decision in 
part, dismissing other issues then pending, and vacating the 
issues of entitlement to an increased evaluation for scars 
due to shell fragment wounds of the left thigh, left leg, 
right ankle, and right foot with retained foreign bodies, 
evaluated as 10 percent disabling and separate evaluations 
for scars due to shell fragment wounds of the left thigh, 
left leg, right ankle, and right foot with retained foreign 
bodies.  The Court granted the request in July 2000, and 
remanded the case to the Board for compliance with the 
directives that were specified by the Court's order.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed in to law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, modifies the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam), which had held VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of this date.  Veterans Claims 
Assistance act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5013, 5013A, and 5107).  

In this case, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-96 (published at 57 Fed. Reg. 
49,747 (1992).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.

In the veteran's case at hand, the Board is not satisfied 
that all facts have been properly developed, and that further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The issues of entitlement to increased evaluation for scars 
due to shell fragment wounds of the left thigh, left leg, 
right ankle, and right foot with retained foreign bodies and 
separate ratings for scars remain unresolved, clinically.  
Accordingly, additional development is needed.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

The fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).



In this regard the RO should provide the veteran with a 
comprehensive VA examination by a specialist in orthopedic 
surgery in order to determine the current degree of 
impairment of scars due to shell fragment wounds of the left 
thigh, left leg, right ankle, and right foot with retained 
foreign bodies.  

Moreover, with respect to the issues on appeal, the RO should 
consider the Court's holding in Esteban v. Brown, 6 Vet. App. 
259 (1995).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  Id.  
Impairment associated with the veteran's service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation.  Esteban, 6 Vet. 
App. 261.  The critical element is that none of the 
symptomatology is duplicative or overlapping; the 
manifestations of the disabilities must be separate and 
distinct.  Esteban, 6 Vet. App. at 261, 262.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may posses additional records 
referable to treatment of scars due to 
shell fragment wounds of the left thigh, 
left leg, right ankle, and right foot 
with retained foreign bodies from 
approximately May 1998 to the present.  

After obtaining any necessary 
authorization or medical releases, the RO 
should secure and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining the nature and extent of 
severity associated with scars due to 
shell fragment wounds of the left thigh, 
left leg, right ankle, and right foot 
with retained foreign bodies.  The 
examiner should describe all 
manifestations of scars due to shell 
fragment wounds of the left thigh, left 
leg, right ankle and right foot to 
include any underlying muscle injury as 
well as limitation of motion of an 
affected joint, if applicable.  The 
claims folder and a separate copy of this 
remand must be made available to and be 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special tests should be conducted.  Any 
opinions expressed as to the severity of 
the shell fragment wound scars must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that the all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), 01-02 
(January 9, 2001), and 01-13 (February 5, 
2001), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  

5.  The RO should readjudicate issues of 
entitlement to an increased evaluation 
for scars due to shell fragment wounds of 
the left thigh, left leg, right ankle, 
and right foot with retained foreign 
bodies, and separate ratings for scars in 
view of the directives of the Court's 
order including the holding in Esteban.  
The RO should also document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (2000).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


